DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of Group II (claims 13-15) in the reply filed on 19 October 2022 is acknowledged.

Status of Claims
Claims 1-20 are pending; claims 1-12 and 16-20 have been withdrawn, and claims 13-15 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 30 December 2020, 29 April 2021, 13 August 2021, 04 November 2021, 11 January 2022, 17 February 2022, 13 June 2022, 26 September 2022, and 19 October 2022 have been acknowledged and considered by the Examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.

	Claim Objections
Claims 13-15 are objected to because of the following informalities. 
Claims 13-15 contain minor typographical/grammatical errors.
Claim 13, line 6: Applicant is advised to change “the electric fields” to “the one or more electric fields”
Claim 13, lines 8-9: Applicant is advised to change “one or more electric fields” to “the one or more electric fields”
Claim 13, line 10: Applicant is advised to change “the electric field” to “the one or more electric fields”
Claim 13, line 11: Applicant is advised to change “the electric field” to “the one or more electric fields”
Claim 13, line 12: Applicant is advised to change “the electrodes” to “the two or more electrodes”
Claim 13, line 12: Applicant is advised to change “the electrode pair” to “the at least one electrode pair”
Claim 14, line 2: Applicant is advised to change “the electrodes” to “the two or more electrodes”
Claim 14, line 2: Applicant is advised to change “the electrode pair” to “the at least one electrode pair”
Claim 15, line 2: Applicant is advised to change “the electrodes” to “the two or more electrodes”
Claim 15, line 2: Applicant is advised to change “the electrode pair” to “the at least one electrode pair”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (US 2005/0096584 A1) in view of Govari et al. (US 2018/0221088 A1)
Regarding claim 13, Ferek-Petric describes a medical device system ([0036]) comprising
an electric field generating circuit 324 configured to generate one or more electric fields ([0060])
a control circuit 302 in communication with the electric field generating circuit 324 (figure 3), the control circuit configured to control delivery of the one or more electric fields from the electric field generating circuit ([0050], [0062], [0076])
two or more electrodes forming at least one electrode pair to deliver the electric fields to a site of a cancerous tumor within a patient ([0047], [0085])
wherein the control circuit causes the electric field generating circuit to generate one or more electric fields at frequencies ([0066])
wherein the control circuit estimates a temperature of tissue within the electric field ([0066] - [0067])
Regarding claim 13, although Ferek-Petric does not explicitly disclose wherein the frequency of the electric fields are selected from a range of between 10 kHz to 1 MHz, Ferek-Petric does disclose the range of 100 KHz to 5 MHz ([0066]).  As the range disclosed by the prior art is close to the range recited by the pending claim, the Examiner respectfully submits that a prima facie case of obviousness exists (please see MPEP 2144.05).  Additionally, to the extent that any modification of Ferek-Petric’s ranges needs to be made in order to meet the claim limitations, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the range of frequencies disclosed by the prior art, for example to include the range of 10 kHz to 100 kHz, as doing so would be a matter of optimizing a result effective variable through routine experimentation (please see MPEP 2144.05).  Making such a modification also advantageously allows the resulting device to have a wider operating range and target a larger number of cancerous tumors.  
Regarding claim 13, although Ferek-Petric describes estimating a temperature of tissue within the electric field ([0066] - [0067]), Ferek-Petric does not explicitly disclose wherein the control circuit calculates a power output of the electric field and estimates a temperature of tissue within the electric field based on the power output and a distance between the electrodes of the electrode pair.  However, Govari also describes a medical device system comprising an electric field generating circuit, a control circuit, and electrodes configured to deliver the electric fields to patient tissue (figure 4, [0046], [0049]).  Govari further describes calculating a power output of the electric field and estimating a temperature at the tissue within the electric field based on the power output and a distance between the electrodes of the electrode pair ([0008] - [0012], wherein the impedance data is used as a measure of the distance between the electrodes).  As Govari is also directed towards electric field generating circuits for tissue treatment and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a temperature estimation scheme similar that described by Govari when using the system described by Ferek-Petric, as doing so advantageously allows the resulting device to better monitor the temperature at the tissue site and prevent overheating or over-powering the electrodes.  
Regarding claim 14, Govari further describes wherein the medical device system is configured to receive data regarding the distance between the electrodes of the electrode pair ([0008] - [0012]). 
Regarding claim 15, Govari further describes wherein the medical device system is configured to estimate the distance between the electrodes of the electrode pair based on impedance data ([0008] - [0012]).

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792